PER CURIAM.
The defendant in the trial court appeals a summary .final judgment in an action for conversion. The two points presented for reversal argue that under the facts and the law of the case, the defendant was entitled to the summary judgment instead of the plaintiff. We are not therefore presented with the usual question on appeal in a case concerning summary judgment as to whether a genuine issue of material fact exists. We have examined the record consisting of the pleadings, affidavits, deposition, and exhibits and reach the conclusion that error is not demonstrated under either of the points presented.
Affirmed.